Citation Nr: 0603817	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Sister


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran had active service from February through June 
1980.  Further, the record reflects he had additional service 
in the National Guard.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in April 2004, which denied the claim.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in September 
2005, a transcript of which is on record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current right ear 
hearing loss disability that is related to active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's right 
ear hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a November 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2004 Statement of the 
Case (SOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and a hearing transcript.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

Service medical records include a February 1980 enlistment 
examination where the veteran reported to have normal 
hearing.  Upon audiometric evaluation, the veteran was found 
to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
10
15
5
10
25
LEFT
15
15
15
10
10
20

In July 1985, the veteran was accorded a re-enlistment 
examination for the 
Reserve.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as 


follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
5
25
5
10
15
LEFT
10
5
20
10
0
25

The veteran was found qualified for enlistment.

Other service outpatient records indicate treatment for a bee 
sting in July 1988.    The sting was found in the area of the 
veteran's upper right ear lobe.  The wound left by the sting 
became infected and required treatment.  Purulent drainage, 
swelling and bleeding were found.  In addition, the veteran 
reported vomiting at this time.  The veteran received 
treatment for approximately one week. 

October 1993 notes from a New Jersey National Guard medical 
examination facility indicate the veteran had an Ear, Nose & 
Throat consultation.  At this consultation, a right ear 
hearing deficit was found in the 500- 4000 decibel range.  No 
audiometry readings from this time are of record.

In a December 1993 referral for civilian medical care, the 
veteran complained of diminished hearing in his right ear.  
Other outpatient notes from this time include the veteran's 
report of a prior bee sting and added that he was exposed to 
noise from artillery.  Audiometry results from this time are 
as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
\
40
55
70
70
90
LEFT
25
10
15
5
10
35

Based on these results this evaluation, moderate to profound 
hearing loss was found.  The physician also indicated that a 
referral was needed to rule out non-organic or functional 
hearing loss.  This examination was to include a Stenger' s 
test and a hearing aid evaluation.

In a post service audiological evaluation in September 2003 
by Sears Hearing Aid Center, pure tone thresholds, in 
decibels, were as follows:



HERTZ


500
1000
2000
4000
RIGHT
75
70
75
75
LEFT
20
20
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear at 75 decibels.  It does not appear 
the left ear was evaluated for speech recognition at this 
time.

The veteran was accorded a VA audiology examination in 
December 2003.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
30
25
35
\
LEFT
5
5
20
10
20
\

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.

The veteran provided the examiner with pertinent military and 
medical history to include his complaints of tinnitus.  The 
claims file was not reviewed at this time.  He also noted 
"popping" in his right ear, but denied other otological 
problems.  The veteran then said that he sometimes feels 
dizzy in crowds.  Recreational or occupational noise exposure 
was denied by the veteran.  Based on this information, the 
examiner assessed the veteran's hearing as "within normal 
limits" from 500 through 1000 hertz, and "essentially mild 
sensorineural hearing loss" from 2000 through 4000 hertz.

In the veteran's May 2004 notice of disagreement, he states 
that he had no ear problems going into service and now he has 
ringing and popping in his ear.  He further intimated that 
the VA has a duty to help veterans who served during 
peacetime.

On his September 2004 VA Form 9 (substantive appeal), the 
veteran stated that he has trouble hearing.  Further, he 
stated that friends and co-workers are misheard and 
misunderstood.

The veteran testified during his September 2005 Travel Board 
hearing that a nurse told him in service that the bee sting 
he suffered would probably lead to hearing problems.  He then 
described a history of hearing loss symptomatology.  Reading 
lips was a common practice, the veteran asserted.  He then 
explained that he has a hard time distinguishing background 
noise, telephone conversations, little children, sirens, etc.  
The veteran's sister also testified, and stated that she 
often has to call repeatedly to get his attention.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disorder of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

The determination of whether the veteran has a hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the instant case, the Board finds that the veteran does 
not have a current right ear hearing loss disability within 
the meaning of the regulations.

While service medical records from December 1993 appear to 
indicate hearing loss in the right ear, there is no evidence 
the requested follow up evaluation was held.  The physician 
at that time believed such testing was necessary to rule out 
non-organic and functional hearing loss.  For the reasons 
that follow, however, the Board finds the veteran's current 
level of hearing loss to be of primary importance in 
adjudicating this matter.

The Board acknowledges, at the time of a private audiometric 
examination in September 2003 by a Sears Hearing Aid Center, 
there was present an apparent right ear hearing loss.  
However, a VA audiometric examination in December 2003, 
revealed pure tone thresholds of less than 40 decibels in all 
pertinent frequencies, with only two of the thresholds being 
over 26 decibels.  A speech recognition score of 98 percent 
in the right ear was found.  This examination is the most 
probative audiometric evidence of record.  In this regard, 
"[a]n examination for hearing impairment for VA purposes 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  38 CFR § 4.85(a) 
(2005).  Moreover, this is the most current audiometric test 
of record.  Thus, the veteran does not have a current 
"disability" due to impaired hearing as defined in 38 C.F.R. 
§ 3.385.

The Board is aware of the veteran's continued complaints of 
hearing difficulty; however, the objective criteria 
established in 38 C.F.R. § 3.385 require a higher level of 
hearing loss to be considered a "disability" than is 
currently shown by the competent medical evidence of record.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(38 U.S.C.A. § 1131 requires existence of present disability 
for VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

Since the preponderance of the competent evidence is against 
a finding that the veteran currently suffers from hearing 
loss disability in the right ear as defined in 38 C.F.R. § 
3.385, his claim for service connection for must be denied.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Brammer, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


